Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the response filed on 04/20/2020.
Claims 1-11 have been examined in this application.  This communication is the first action on the merits. 

Detailed Action
Claims 3, and 4 are objected to because of the following informalities:  “Information” is incorrectly spelled.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a service user information obtaining unit in claims 1, 4, 7, 9, 10, an information analysis unit in claims 1,4, 9, a service provider evaluation unit in claims 1,2, 3, 7, 9, 10, an environmental information obtaining unit in claim 2, a location information obtaining unit in claim 3, a first communication unit in claim 5, a second communication in claim 5, an evaluation record update unit in claim 5, a first display unit in claim 6.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 recites “calculating degree-of-ease information…from the countenance” in line 4-5.  The Specification does not provide any disclosure explaining how this calculation is performed.  For example, paragraphs [0059]-[0069] describe functions shown in Figs. 3-5, which are purportedly examples of degree-of-ease calculation.  However, none of the aforementioned paragraphs provide a concrete explanation of how the sample numerical values are obtained, nor how they are manipulated in such a way so as to obtain the degree-of-ease metric.  In essence, the calculation step discloses that the input is the “countenance” and the output is the “degree-of-ease” metric, but there is no disclosure in the Specification explaining the relationship between the input and the output and/or how we obtain the output from the input.  That is, the present Specification does not demonstrate that Applicants had possession of this limitation because it does not disclose a specific algorithm/equation/series of steps used to perform the calculation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 6, 7, 8, 9, and 11  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claim 5, it is unclear as to whether it is written in the dependent or independent form.  Claim 5 begins with “An evaluation system”, however then references “evaluation devices” as claimed in independent claim 1. It is therefore also unclear which class this belongs to, a system or device.  For the purposes of 
As per claim 6, per the discussion of claim 5 above, claim 6 preamble will be read as “The evaluation devices as claimed in claim 5”.  In addition, claim 6 recites the limitation “the service user information”.  There is insufficient antecedent basis for this limitation in the claim or in dependent claim 5, or independent claim 1.  
As per claim 7, per the discussion of claim 5 above, claim 7 preamble will be read as “The evaluation devices as claimed in claim 5”.   
As per claim 8, it is unclear as to whether it is written in the dependent or independent form.  Claim 8 begins with “A Vehicle”, however then references the evaluation system of claim 5.  For examination purposes, Examiner will read the Claim 5 preamble as “The evaluation devices as claimed in claim 5”.  In addition, it is unclear as to what the relationship the vehicle is to the evaluation devices or server in claim 5.  The Examiner will interpret the claim as the evaluation system (or the evaluation devices and server) as claimed in claim 5, being either within the vehicle or in communication with the “vehicle”.
As per claim 9, it is unclear whether claim 9 is written in the dependent or independent form.  Claim 9 recites “A program for a computer to function as the evaluation device as claimed in claim 1”.  In addition, it is unclear what is meant by “A program for a computer to function as the evaluation device as claimed in claim 1”.  For examination purposes, the Examiner will interpret this limitation as reciting a computer readable medium that executes the functions of the evaluation device of claim 1.  As 
As per claim 11, it is unclear as to whether it is written in the dependent or independent form.  Claim 11 begins with “A Vehicle”, however then references the evaluation device of claim 1.  For examination purposes, Examiner will read the Claim 1 preamble as “The evaluation devices as claimed in claim 1”.  In addition, it is unclear as to what the relationship the vehicle has to the evaluation device in claim 1.  The Examiner will interpret the claim as the evaluation device elements being either within the vehicle or in communication with the “vehicle”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101.
As per claim 1, is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
The limitations of obtaining a countenance of a service user; calculating degree-of-ease information indicating a degree of ease of the service user from the countenance; calculating an evaluation on a service provider from the degree-of-ease information, as drafted cover mental processes. That is obtaining a countenance of a service user, calculating the degree-of-ease information from the 
The judicial exception is not integrated into a practical application.  In particular the claim recites the additional elements of a service user information obtaining unit, an information analysis unit, and a service provider evaluation unit.  The examiner takes notice that the language of 35 U.S.C. 112(f) requires that the recited "means" for performing the specified function shall be construed to cover the corresponding "structure or material" described in the specification and equivalents thereof. Therefore, by choosing to use a means-plus-function limitation and invoke 35 U.S.C. 112(f) applicant limits that claim limitation to the disclosed structure, i.e., implementation by hardware or the combination of hardware and software, and equivalents thereof. These additional elements therefore cover generic computing components and therefore amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.  Therefore, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As noted above the additional elements of a service user information obtaining unit, an information analysis unit, and a service provider evaluation unit, cover generic computing components and therefore amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.  The same analysis 
As per claim 2, claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
The limitations of, obtaining environmental information which is information of a service providing location or information external of the service providing location, as drafted covers certain methods of organizing human activity.  That is, obtaining location or external information, falls within commercial or legal interactions (including business interactions).  As for the limitations of refers to the environmental information and corrects the evaluation on the service provider, as drafted covers mental processes.  That is, referring to information, and correcting or adjusting an evaluation of a service provider falls within concepts that can be performed in the human mind (including an observation, evaluation, judgment, or opinion).  The claim therefore recites an abstract idea. 
The judicial exception is not integrated into a practical application.  In particular the claim recites the additional elements of an environmental information obtaining unit and a service provider evaluation unit.  The examiner takes notice that the language of 35 U.S.C. 112(f) requires that the recited "means" for performing the specified function shall be construed to cover the corresponding "structure or material" described in the specification and equivalents thereof. Therefore, by choosing to use a means-plus-function limitation and invoke 35 U.S.C. 112(f) applicant limits that claim limitation to the disclosed structure, i.e., implementation by hardware or the combination  These additional elements therefore cover generic computing components and therefore amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.  Therefore, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As noted above, the additional elements of an environmental information obtaining unit and a service provider evaluation unit, cover generic computing components and therefore amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.  The same analysis applies here, and does not create an inventive concept.  The claim is therefore not patent eligible.
As per claim 3, claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
The limitations of obtaining location information of a service providing location, as drafted covers certain methods of organizing human activity.  That is, obtaining location information falls within commercial or legal interactions (including business interactions).  The limitations of refers to the location information and corrects the evaluation on the service provider, 
The judicial exception is not integrated into a practical application.  In particular the claim recites the additional elements of a location information obtaining unit and a service provider evaluation unit.  The examiner takes notice that the language of 35 U.S.C. 112(f) requires that the recited "means" for performing the specified function shall be construed to cover the corresponding "structure or material" described in the specification and equivalents thereof. Therefore, by choosing to use a means-plus-function limitation and invoke 35 U.S.C. 112(f) applicant limits that claim limitation to the disclosed structure, i.e., implementation by hardware or the combination of hardware and software, and equivalents thereof. These additional elements therefore cover generic computing components and therefore amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.  Therefore, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As noted above, the additional elements a location information obtaining unit and a service provider evaluation unit, cover generic computing components and therefore amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.  The same analysis applies here, and does not create an inventive concept.  The claim is therefore not patent eligible.
As per claim 4, claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
The limitations of obtains the countenances of the service user before and after use of a service, refers to the countenances of the service user before and after use of the-4-Customer No.: 31561Docket No.: 097642-US-540-PCTApplication No.: TBA service and calculates the degree-of-ease information of the service user, as drafted falls within mental process. That is obtaining countenance information from a user, referring to countenance of the service user, and calculating the degree of ease of a user are concepts that can be performed in the human mind (including an observation, evaluation, judgement, or opinion).  The claim therefore recites an abstract idea.
The judicial exception is not integrated into a practical application.  In particular the claim recites the additional elements of a service user information obtaining unit and an information analysis unit.  The examiner takes notice that the language of 35 U.S.C. 112(f) requires that the recited "means" for performing the specified function shall be construed to cover the corresponding "structure or material" described in the specification and equivalents thereof. Therefore, by choosing to use a means-plus-function limitation and invoke 35 U.S.C. 112(f) applicant limits that claim limitation to the disclosed structure, i.e., implementation by hardware or the combination of hardware and software, and equivalents thereof. These additional elements therefore cover generic computing components and therefore amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.  Therefore, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As noted above, the additional elements of a service user information obtaining unit and an information analysis unit,  
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The limitations of, obtains the evaluations on the service provider from the evaluation devices via the first communication unit and the second communication unit and creates an evaluation record of the service provider, displays the evaluation record of the service provider created by the evaluation record update unit, as drafted covers certain methods of organizing human activity.  That is obtaining evaluation information for a service provider, creating an evaluation record or a service provider, and displaying an evaluation record, are commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  The claim therefore recites an abstract idea.
The judicial exception is not integrated into a practical application.  In particular the claim recites the additional elements of a server, a first communication unit, a second communication unit performing communication with the first communication unit and an evaluation record update unit, and a first display unit.  The additional element of a server, is recited at a high level of generality such that it amounts to adding the words apply it to the judicial exception or mere instructions to a first communication unit, a second communication unit performing communication with the first communication unit and an evaluation record update unit, and a first display unit, the examiner takes notice that the language of 35 U.S.C. 112(f) requires that the recited "means" for performing the specified function shall be construed to cover the corresponding "structure or material" described in the specification and equivalents thereof. Therefore, by choosing to use a means-plus-function limitation and invoke 35 U.S.C. 112(f) applicant limits that claim limitation to the disclosed structure, i.e., implementation by hardware or the combination of hardware and software, and equivalents thereof. These additional elements therefore cover generic computing components and therefore amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.  Therefore, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As noted above, the additional elements of a server, a first communication unit, a second communication unit performing communication with the first communication unit and an evaluation record update unit, and a first display unit, 
As per claim 6, claim 6 further narrows the abstract ideas of claim 5 and claim 1, and contains no new additional elements.  The claim is therefore not patent eligible.
As per claim 7, claim 7 further narrows the abstract ideas of claim 5 and claim 1, and contains no new additional elements.  The claim is therefore not patent eligible.
As per claim 8, claim 8 contains the same abstract idea as claim 5, with the additional element of a vehicle.  The additional element of a vehicle, amounts to no more than linking the judicial exception to a particular technological environment or field of use, such as the environment of vehicles.  The claim therefore does not contain additional elements that integrate it into a practical application or amount to significantly more than the judicial exception.  The claim is therefore directed to an abstract idea and does not amount to significantly more than the abstract idea.  The claim is not patent eligible.
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
As per claim 9, the claim is directed to the same abstract idea as claim 1 based on its dependency on claim 1, and only contains the additional elements of a program for a computer.  
As per claim 10, claim 10 only further narrows the abstract idea of claim 1, and contains no new additional elements.  The claim is therefore not patent eligible.
As per claim 11, claim 11 contains the same abstract idea as claim 1 based on its dependency on claim 1, with the additional element of a vehicle.  The additional element of a vehicle, amounts to no more than linking the judicial exception to a particular technological environment or field of use, such as the environment of vehicles.  The claim therefore does not contain additional elements that integrate it into a practical application or amount to significantly more than the judicial exception.  The claim is therefore directed to an abstract idea and does not amount to significantly more than the abstract idea.  The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


49.	Claims 1, 2, 3, 4, 5, 7, 8, 9, 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Poornachandran et al. (US 20180089605 A1), in view of Bonazzoli et al. (US 9760767 B1).
50. 	As per claim 1, Poornachandran teaches an evaluation device, comprising: a service user information obtaining unit.  Poornachandran teaches a service user information obtaining unit (or data aggregation module that receives context information concerning the passenger). [0037] Context determination and inference module 2080 may receive context events from data aggregation module 2085 from the passenger user and/or from the driver users. In some examples context determination and inference module 2080 may be an example embodiment of context determination and inference module 1080 from FIG. 1. Context determination and inference module 2080 may utilize this information to determine contexts of riders and passengers. Context event information may include video information from a video camera of a computing device (e.g., a video camera, a 3D camera, a sequences of images from the camera which may include 3D Depth map for better emotional characterization, and the like). ) [0041] As noted, context determination and inference module 2080 may determine a passenger user's context throughout the ride. For example, user context information may be delivered periodically throughout the ride. This information may be utilized by the context determination and inference module 2080 to periodically determine a user's context and their compatibility scores. For example, a user's emotional state.  Poornachandran does not teach obtaining a countenance of a service user, however, Bonazzoli teaches obtaining a countenance or facial features of a user in order to detect an emotional state of a user. Then using the information relating to an emotional state of the user to rate a service or application.   (Column 2, Lines 30-43).  The rating determination component could capture, using a user-facing camera of the computing device, a plurality of images of the user's face. The rating determination component could then analyze each of the plurality of images by extracting, from the respective image, a set of user facial features and determining a user emotional state corresponding to the respective set of user facial features by applying a model correlating a set of predefined emotional states with corresponding predefined facial features. The rating determination component could calculate a rating for the application based on the usage information and the determined user emotional states. The rating determination component could then send the rating to a remote server for use in determining an aggregate rating of the application. Bonazzoli teaches measuring the user’s smile as it relates to measuring facial features. (Column 4, Lines 55-66).  For example, the rating determination component 168 could consider historical facial feature information for the particular user, e.g., facial feature data indicative of how the particular user smiles, facial feature data indicative of how the particular user frowns, etc. In one embodiment, the rating determination component 168 is configured to perform a calibration operation in order to determine the historical facial feature information for the particular user. For instance, the rating determination component 168 could request, using a user interface, that the user smile, and the rating determination component 168 could then capture an image of the user.  Bonazzoli teaches an information analysis unit, calculating degree-of-ease information indicating a degree of ease of the service user from the countenance.  Bonazzoli teaches an information analysis unit or rating determination component that analyze a user’s countenance by capturing and analyzing images of the user’s facial features in order to determine a user’s emotional state.  (Column 2, Lines 30-43).  The rating determination component could capture, using a user-facing camera of the computing device, a plurality of images of the user's face. The rating determination component could then analyze each of the plurality of images by extracting, from the respective image, a set of user facial features and determining a user emotional state corresponding to the respective set of user facial features by applying a model correlating a set of predefined emotional states with corresponding predefined facial features. The rating determination component could calculate a rating for the application based on the usage information and the determined user emotional states. The rating determination component could then send the rating to a remote server for use in determining an aggregate rating of the application.  
51.	Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified Poornachandran to include obtaining a countenance of a service user, an information analysis unit, calculating degree-of-ease information indicating a degree of ease of the service user from the countenance, as taught by Bonazzoli.  One of ordinary skill in the art would have recognized as Bonazzoli states (Column 1, Lines 10-13) Conventional methods for rating applications can be inaccurate for many reasons. Typically users must actively make a decision to submit a rating, and therefore many users do not submit a rating. (Column 9, Lines 59-Such a weighted average emotional state is one way of incorporating trend information, such that an improving emotional state yields a better rating than a deteriorating emotional state. 
52.	Poornachandran teaches and a service provider evaluation unit.  Poornachandran teaches an evaluation unit (or ranking and scoring module). [0019] Characteristic ranking and scoring module 1100 may infer one or more machine learned models based upon past contexts labeled with emotional responses and user provided feedback to provide appropriate recommendations. In some examples, the characteristic ranking and scoring module 1100 may feed the passenger user's context (including emotional state) during the ride along with the context of the driver user during the ride into the machine learning model to determine a compatibility score. The ratings and privacy module may publish this score along with a user's review.  [0042] Ratings and privacy module 2120 may utilize the compatibility score during the ride as part of a user's review. In other examples, the ratings and privacy module 2120 may utilize a user's emotional response to predetermine a driver user's rating.  In some examples, a driver user's rating is a single star-based rating, where a certain amount of stars is awarded.  Poornachandran teaches calculating an evaluation on a service provider from the degree-of-ease information. Poornachandran calculating an evaluation of a service provider or providing a ranking of a service provider based on an emotional state of the passenger. [0019] Characteristic ranking and scoring module 1100 may infer one or more machine learned models based upon past contexts labeled with emotional responses and user provided feedback to provide appropriate recommendations. In some examples, the characteristic ranking and scoring module 1100 may feed the passenger user's context (including emotional state) during the ride along with the context of the driver user during the ride into the machine learning model to determine a compatibility score. The ratings and privacy module may publish this score along with a user's review. In some examples, the characteristic ranking and scoring module 1100 may feed the passenger user's pre-ride context along with pre-ride contexts of nearby driver users into the machine learning model to determine a plurality of compatibility scores. The recommendation module 1090 may utilize these scores to recommend an appropriate driver to a passenger who needs a ride. For example, the recommendation module 1090 may select the driver with the highest compatibility score. [0042] Ratings and privacy module 2120 may utilize the compatibility score during the ride as part of a user's review. In other examples, the ratings and privacy module 2120 may utilize a user's emotional response to predetermine a driver user's rating. In some examples, a driver user's rating is a single star-based rating, where a certain amount of stars is awarded.
53.	As per claim 2, Poornachandran teaches The evaluation device as claimed in claim 1, further comprising: an environmental information obtaining unit, obtaining environmental information which is information of a service providing location or information external of the service providing location.  Poornachandran teaches an environmental information obtaining unit, or driver location update module, that gathers service provider or driver location information.  [0021] Driver location update module 1025 receives updates from drivers on their locations and updates their profiles. These locations may be utilized to select a driver to meet a passenger's needs.  Poornachandran teaches gathering environmental information such as terrain,  [0018] Various elements of a user's context may be inferred such as environmental contexts (weather conditions, pollen intensity, and the like), route context (traffic intensity, detours, neighborhood information, terrain information, and the like).  Poornachandran teaches wherein the service provider evaluation unit refers to the environmental information and corrects the evaluation on the service provider.  Poornachandran teaches environmental information effecting the service provider’s or driver’s evaluation or compatibility score and thereby the driver’s rating.  By using an algorithm with various weighting’s for different sensor inputs, the system can correct or modify the evaluation of the driver based on these environmental inputs.  [0018] Context determination and inference module 1080 may receive context events and the raw sensor data to identify contexts of the user….Various elements of a user's context may be inferred such as environmental contexts (weather conditions, pollen intensity, and the like), route context (traffic intensity, detours, neighborhood information, terrain information, and the like), emotional information (happy, sad, angry, and the like), ambience context (vehicle interior, cleanliness, safety hazards, and the like)… Context determination may infer the user's context from the context event sensor data using one or more algorithms such as emotion detection algorithms, if-then rules, policies and the like….In some examples, a machine learning algorithm may learn a weighting for sensor inputs based upon past observations and whether or not the sensor reliably predicts the context. [0019] Characteristic ranking and scoring module 1100 may infer one or more machine learned models based upon past contexts labeled with emotional responses and user provided feedback to provide appropriate recommendations. In some examples, the characteristic ranking and scoring module 1100 may feed the passenger user's context (including emotional state) during the ride along with the context of the driver user during the ride into the machine learning model to determine a compatibility score. [0042] Ratings and privacy module 2120 may utilize the compatibility score during the ride as part of a user's review. In other examples, the ratings and privacy module 2120 may utilize a user's emotional response to predetermine a driver user's rating. In some examples, a driver user's rating is a single star-based rating, where a certain amount of stars is awarded.
54.	As per claim 3, Poornachandran teaches The evaluation device as claimed in claim 1, further comprising: a location infornation obtaining unit, obtaining location information of a service providing location.  Poornachandran teaches a location information obtaining unit or a driver location update module that gathers location information of a service provider or driver.  [0021] Driver location update module 1025 receives updates from drivers on their locations and updates their profiles. These locations may be utilized to select a driver to meet a passenger's needs. Poornachandran teaches wherein the service provider evaluation unit refers to the location information and corrects the evaluation on the service provider.  Poornachandran teaches location information such as, specific neighborhoods correcting or effecting driver evaluations or ratings. [0016] Ride sharing server 1010 may include a variety of modules. For example, a data aggregation module 1085. Data aggregation module 1085 may aggregate sensor input data (e.g., ride route, ride comfort, weather/terrain in ride route, user's biometric data obtained from wearables, videos, audio, and the like) and explicit user feedback (e.g., keyword descriptions entered by users) from users from sensors and computing devices of the users. As noted, input sources may include Internet of Things (TOT) sensing devices, cameras, microphones, user wearable devices, GPS devices, smartphones, tablets, laptops, desktops, and other sensors in a position to monitor the driver user or passenger user…..Aggregated data may be used to train a compatibility model based upon the context and the user's emotional response and feedback for that context. For example, driving through certain neighborhoods could make riders and drivers feeling nervous and anxious or after seeing a particular movie, riders might still be feeling happy or sad based on the movie.  [0042] Ratings and privacy module 2120 may utilize the compatibility score during the ride as part of a user's review. In other examples, the ratings and privacy module 2120 may utilize a user's emotional response to predetermine a driver user's rating.
55.	As per claim 4, Poornachandran and Bonazzoli teach The evaluation device as claimed in claim 1, wherein the service user infonation obtaining unit obtains the countenances of the service user before and after use of a service.  Poornachandran teaches gathering emotional state information of a user before and after the service. [0033] For example, the system may utilize a tuple of starting emotions, emotions during the ride, and emotions immediately after the ride and use that tuple as an index into a table that provides a predetermined rating based upon the tuple. Thus each possible combination of <starting emotion, emotion during the ride, and emotions after the ride> and the corresponding rating may be predetermined. Bonazzoli teaches emotional information coming from the countenance or facial expression of a user.  (Column 2, Lines 30-43).  The rating determination component could capture, using a user-facing camera of the computing device, a plurality of images of the user's face. The rating determination component could then analyze each of the plurality of images by extracting, from the respective image, a set of user facial features and determining a user emotional state corresponding to the respective set of user facial features by applying a model correlating a set of predefined emotional states with corresponding predefined facial features. The rating determination component could calculate a rating for the application based on the usage information and the determined user emotional states. The rating determination component could then send the rating to a remote server for use in determining an aggregate rating of the application.     Poornachandran and Bonazzoli teach and the information analysis unit refers to the countenances of the service user before and after use of the service and calculates the degree-of-ease information of the service user.  Poornachandran teaches calculating a rating based on information concerning the user’s emotional state before and after the use of the service.  [0033] For example, the system may utilize a tuple of starting emotions, emotions during the ride, and emotions immediately after the ride and use that tuple as an index into a table that provides a predetermined rating based upon the tuple. Thus each possible combination of <starting emotion, emotion during the ride, and emotions after the ride> and the corresponding rating may be predetermined. Bonazzoli teaches emotional information coming from the countenance or facial expression of a user.  (Column 2, Lines 30-43).  The rating determination component could capture, using a user-facing camera of the computing device, a plurality of images of the user's face. The rating determination component could then analyze each of the plurality of images by extracting, from the respective image, a set of user facial features and determining a user emotional state corresponding to the respective set of user facial features by applying a model correlating a set of predefined emotional states with corresponding predefined facial features. The rating determination component could calculate a rating for the application based on the usage information and the determined user emotional states. The rating determination component could then send the rating to a remote server for use in determining an aggregate rating of the application.     
56.	Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified Poornachandran to include The evaluation device as claimed in claim 1, wherein the service user infonation obtaining unit obtains the countenances of the service user before and after use of a service, and the information analysis unit refers to the countenances of the service user before and after use of the service and calculates the degree-of-ease information of the service user, as taught by Bonazzoli.  One of ordinary skill in the art would have recognized as Bonazzoli states (Column 1, Lines 10-13) Conventional methods for rating applications can be inaccurate for many reasons. Typically users must actively make a decision to submit a rating, and therefore many users do not submit a rating. (Column 9, Lines 59-62)  Such a weighted average emotional state is one way of incorporating trend information, such that an improving emotional state yields a better rating than a deteriorating emotional state. 
57.	As per claim 5, Poornachandran teaches An evaluation system, comprising: a plurality of evaluation devices as claimed in claim I; and a server, wherein each of the evaluation devices comprises a first communication unit, the server comprises a second communication unit performing communication with the first communication unit.   Poornachandran teaches, See figure 1, first communication units 1030 and 1065 which receive sensor information from the passenger user and driver user respectively, and UI module 1110 that allow a user to leave feedback concerning a service provider.  The information is then communicated to the second communication unit 1010 which is the ride sharing “server”. [0014] Device 1030 may be communicatively coupled to one or more sensors, such as a heart monitor, a blood pressure sensor, a pulse sensor, an insulin pump, a motion sensor, a microphone, a video camera, or the like. In some examples, these devices communicate with device 1030, which communicates sensor values to the ride sharing server 1010. Communications may occur over network 1020. [0015] Driver user 1050 also utilizes one or more computing devices 1065. Similarly, computing devices 1065 may be communicatively coupled to one or more sensors. Sensors may include audio, video, vehicle sensors, global positioning sensors, alcohol sensors, and the like. As with the sensors of the passenger user 1040, these sensors may communicate with the computing device 1065 of the driver user 1050 or may communicate independently to the ride sharing server 1010. [0031] After the ride, the users may leave feedback for each other using user interfaces (e.g., GUIs) provided by UI module 1110 and ratings and privacy module 1120.   Poornachandran teaches and an evaluation record update unit.  Poornachandran teaches a unit or module that can be updated with an evaluation or rating of a other user’s [0017] Ratings and privacy module 1120 may provide one or more user interfaces (UIs) to allow users to review and rate other users… Ratings and privacy module 1120 may publish one or more contexts of the driver and passenger during the ride, including emotional information.  Poornachandran teaches the evaluation record update unit obtains the evaluations on the service provider from the evaluation devices via the first communication unit and the second communication unit and creates an evaluation record of the service provider.  Poornachandran teaches, See figure 1, a ratings and privacy module that creates a record “users may leave feedback” for the service provider evaluation.  The ratings and privacy server is part of the ride sharing server (second communication unit), which is in communication with the first communication, UI module 1110. UI module 1110 leaves an evaluation record or feedback for the service provider through privacy module 1120.  [0031] After the ride, the users may leave feedback for each other using user interfaces (e.g., GUIs) provided by UI module 1110 and ratings and privacy module 1120. The feedback may include the compatibility score (either calculated pre-ride or during the ride). In some examples, this may be a star rating. In other examples, rather than a single star rating (as is popular in most ride sharing services) may comprise a plurality of facets—such as cleanliness of the ride, comfortability of the ride, driving style, comfort with the driver, and the like. Poornachandran teaches and a first display unit displays the evaluation record of the service provider created by the evaluation record update unit.  Poornachandran teaches a display unit or GUI that displays a service provider rating. [0031] After the ride, the users may leave feedback for each other using user interfaces (e.g., GUIs) provided by UI module 1110 and ratings and privacy module 1120. The feedback may include the compatibility score (either calculated pre-ride or during the ride). In some examples, this may be a star rating. 
The evaluation system as claimed in claim 5, wherein the service user information obtaining unit obtains a countenance of a passenger.  however, Bonazzoli teaches a service user information obtaining unit or rating determination component that obtains a countenance or facial features of a user in order to detect an emotional state of a user. Then using the information relating to an emotional state of the user to rate a service or application.   (Column 2, Lines 30-43).  The rating determination component could capture, using a user-facing camera of the computing device, a plurality of images of the user's face. The rating determination component could then analyze each of the plurality of images by extracting, from the respective image, a set of user facial features and determining a user emotional state corresponding to the respective set of user facial features by applying a model correlating a set of predefined emotional states with corresponding predefined facial features. The rating determination component could calculate a rating for the application based on the usage information and the determined user emotional states. The rating determination component could then send the rating to a remote server for use in determining an aggregate rating of the application. Bonazzoli teaches measuring the user’s smile as it relates to measuring facial features. (Column 4, Lines 55-66).  For example, the rating determination component 168 could consider historical facial feature information for the particular user, e.g., facial feature data indicative of how the particular user smiles, facial feature data indicative of how the particular user frowns, etc. In one embodiment, the rating determination component 168 is configured to perform a calibration operation in order to determine the historical facial feature information for the particular user. For instance, the rating determination component 168 could request, using a user interface, that the user smile, and the rating determination component 168 could then capture an image of the user. 
59.	Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified Poornachandran to include The evaluation system as claimed in claim 5, wherein the service user information obtaining unit obtains a countenance of a passenger, as taught by Bonazzoli.  One of ordinary skill in the art would have recognized as Bonazzoli states (Column 1, Lines 10-13) Conventional methods for rating applications can be inaccurate for many reasons. Typically users must actively make a decision to submit a rating, and therefore many users do not submit a rating. (Column 9, Lines 59-62)  Such a weighted average emotional state is one way of incorporating trend information, such that an
60.	 Poornachandran teaches and the service provider evaluation unit calculates an evaluation on a driver driving a vehicle in which the passenger takes a ride.  Poornachandran calculating a service provider evaluation unit or characteristic ranking and scoring module, evaluating a driver driving a passenger. [0019] Characteristic ranking and scoring module 1100 may infer one or more machine learned models based upon past contexts labeled with emotional responses and user provided feedback to provide appropriate recommendations. In some examples, the characteristic ranking and scoring module 1100 may feed the passenger user's context (including emotional state) during the ride along with the context of the driver user during the ride into the machine learning model to determine a compatibility score. The ratings and privacy module may publish this score along with a user's review. [0042] Ratings and privacy module 2120 may utilize the compatibility score during the ride as part of a user's review. In other examples, the ratings and privacy module 2120 may utilize a user's emotional response to predetermine a driver user's rating. In some examples, a driver user's rating is a single star-based rating, where a certain amount of stars is awarded.
61. 	As per claim 8, Poornachandran teaches a vehicle, comprising the evaluation system as claimed in claim 5.  Poornachandran teaches a vehicle being utilized in connection with the evaluation system. [0015] Driver user 1050 also utilizes one or more computing devices 1065. Similarly, computing devices 1065 may be communicatively coupled to one or more sensors. Sensors may include audio, video, vehicle sensors, global positioning sensors, alcohol sensors, and the like. As with the sensors of the passenger user 1040, these sensors may communicate with the computing device 1065 of the driver user 1050 or may communicate independently to the ride sharing server 1010. [0035] Driver context information 2040-1-2040-n may comprise information about the context of one or more drivers. For example, information about driver context captured by the driver's computing devices (such as by using or communicating with one or more sensor devices). Other driver context information may include the driver's current vehicle.  
As per claim 9, Poornachandran teaches a program for a computer to function as the evaluation device as claimed in claim l, wherein the program is a program for the computer to function as the service user information obtaining unit. Poornachandran teaches a data aggregation module that obtains information concerning a service user. [0016] Ride sharing server 1010 may include a variety of modules. For example, a data aggregation module 1085. Data aggregation module 1085 may aggregate sensor input data (e.g., ride route, ride comfort, weather/terrain in ride route, user's biometric data obtained from wearables, videos, audio, and the like) and explicit user feedback (e.g., keyword descriptions entered by users) from users from sensors and computing devices of the users. As noted, input sources may include Internet of Things (TOT) sensing devices, cameras, microphones, user wearable devices, GPS devices, smartphones, tablets, laptops, desktops, and other sensors in a position to monitor the driver user or passenger user.  Poornachandran teaches the information analysis unit, and the service provider evaluation unit.  Poornachandran teaches a program running an information analysis unit that analyses passenger emotional responses and evaluating a service provider evaluation unit or characteristic ranking and scoring module. [0012] The system may utilize emotional responses and explicit feedback to train a model that predicts a compatibility score between the driver user and the passenger user given the user's contexts. This model may produce a score that describes a suitability of the passenger and the driver given their respective contexts (including their emotional responses) during a ride.  [0024] Characteristic ranking and scoring module 1100 may then utilize contexts of the driver users in the candidate set and the passenger user as determined by the context determination and inference module 1080 to calculate a compatibility score between drivers in this set and the passenger's current context based upon each driver's context information and the passenger's context information.  Poornachandran teaches a module being programmed. [0062] Accordingly, the term “module” is understood to encompass a tangible entity, be that an entity that is physically constructed, specifically configured (e.g., hardwired), or temporarily (e.g., transitorily) configured (e.g., programmed) to operate in a specified manner or to perform part or all of any operation described herein. Considering examples in which modules are temporarily configured, each of the modules need not be instantiated at any one moment in time. For example, where the modules comprise a general-purpose hardware processor configured using software, the general-purpose hardware processor may be configured as respective different modules at different times. Software may accordingly configure a hardware processor, for example, to constitute a particular module at one instance of time and to constitute a different module at a different instance of time.
As per claim 10, Poornachandran does not teach The evaluation device as claimed in claim 1, wherein the service user information obtaining unit obtains a countenance of a passenger. however, Bonazzoli teaches a service user information obtaining unit or rating determination component that obtains a countenance or facial features of a user in order to detect an emotional state of a user. Then using the information relating to an emotional state of the user to rate a service or application.   (Column 2, Lines 30-43).  The rating determination component could capture, using a user-facing camera of the computing device, a plurality of images of the user's face. The rating determination component could then analyze each of the plurality of images by extracting, from the respective image, a set of user facial features and determining a user emotional state corresponding to the respective set of user facial features by applying a model correlating a set of predefined emotional states with corresponding predefined facial features. The rating determination component could calculate a rating for the application based on the usage information and the determined user emotional states. The rating determination component could then send the rating to a remote server for use in determining an aggregate rating of the application. Bonazzoli teaches measuring the user’s smile as it relates to measuring facial features. (Column 4, Lines 55-66).  For example, the rating determination component 168 could consider historical facial feature information for the particular user, e.g., facial feature data indicative of how the particular user smiles, facial feature data indicative of how the particular user frowns, etc. In one embodiment, the rating determination component 168 is configured to perform a calibration operation in order to determine the historical facial feature information for the particular user. For instance, the rating determination component 168 could request, using a user interface, that the user smile, and the rating determination component 168 could then capture an image of the user. 
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified Poornachandran to include The evaluation device as claimed in claim 1, wherein the service user information obtaining unit obtains a countenance of a passenger, as taught by Bonazzoli.  One of ordinary skill in the art would have recognized as Bonazzoli states (Column 1, Lines 10-13) Conventional methods for rating applications can be inaccurate for many reasons. Typically users must actively make a decision to submit a rating, and therefore many users do not submit a rating. (Column 9, Lines 59-62)  Such a weighted average emotional state is one way of incorporating trend information, such that an improving emotional state yields a better rating than a deteriorating emotional state. 
  Poornachandran teaches and the service provider evaluation unit calculates an evaluation on a driver driving a vehicle in which the passenger takes a ride.  Poornachandran teaches a service provider evaluation unit, or a . [0019] Characteristic ranking and scoring module 1100 may infer one or more machine learned models based upon past contexts labeled with emotional responses and user provided feedback to provide appropriate recommendations. In some examples, the characteristic ranking and scoring module 1100 may feed the passenger user's context (including emotional state) during the ride along with the context of the driver user during the ride into the machine learning model to determine a compatibility score. The ratings and privacy module may publish this score along with a user's review. [0042] Ratings and privacy module 2120 may utilize the compatibility score during the ride as part of a user's review. In other examples, the ratings and privacy module 2120 may utilize a user's emotional response to predetermine a driver user's rating. In some examples, a driver user's rating is a single star-based rating, where a certain amount of stars is awarded.
As per claim 11, Poornachandran teaches a vehicle, comprising the evaluation device as claimed in claim 1.  Poornachandran teaches a vehicle is utilized in connection with the evaluation device as claimed in claim 1. [0015] Driver user 1050 also utilizes one or more computing devices 1065. Similarly, computing devices 1065 may be communicatively coupled to one or more sensors. Sensors may include audio, video, vehicle sensors, global positioning sensors, alcohol sensors, and the like. As with the sensors of the passenger user 1040, these sensors may communicate with the computing device 1065 of the driver user 1050 or may communicate independently to the ride sharing server 1010. [0035] Driver context information 2040-1-2040-n may comprise information about the context of one or more drivers. For example, information about driver context captured by the driver's computing devices (such as by using or communicating with one or more sensor devices). Other driver context information may include the driver's current vehicle. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Poornachandran et al. (US 20180089605 A1), in view of Bonazzoli et al. (US 9760767 B1), in further view of Mohebbi et al. (US 20150370998 A1), in view of further view of Reynolds (US 20150302436 A1).
As per claim 6, Poornachandran does not teach The evaluation system as claimed in claim 5, wherein the service user information comprises at least one service user property of age, gender, nationality, and ethnicity of the service user, however Mohebbi teaches user information comprising the property of age and gender.  See Figure 2. [0052] A user may filter the data used to generate the satisfaction metrics by selecting one or more demographic characteristics using the demographic filter 320. For example, a user may narrow the data set to users of a particular demographic makeup by, e.g., selecting a particular gender and/or age range, such that results presented by the satisfaction metrics correspond to data associated with users of the particular demographic makeup.
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified Poornachandran to include wherein the service user information comprises at least one service user property of age, gender, nationality, and ethnicity of the service user, as taught by Mohebbi.  One of ordinary skill in the art would have recognized that a user may find more value in information from individuals of a similar demographic background.  As Mohebbi states [0005] However, general information about a medication, while informative, may not have the same value to a viewing user as actual experiences of users of the medication who have similar demographic backgrounds as the viewing user. Moreover, current online drug reference guides simply present a listing of reviews without ways to filter out reviews from users of dissimilar demographics.
Reynolds then teaches wherein the service user information comprises at least one service user property of…..and the number of times of use of service. Reynolds teaches, see Figure 13, evaluating a service (such as Dining), based on the number of times a service is used (1-3, 3+). [0168] FIG. 13 shows the sub-codes (i.e., subcategories) of aspects of the country club with their respective percentages developed from the equity question responses for the two USAGE groups. Noteworthy is the “Light Users” (identified as the golf segment) largest negative of “Pace of Play,” and the largest equity is the staff and level of service (ENVIRONMENT), in particular, for the “Heavy Users.”.  
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified Poornachandran and Mohebbi to include wherein the service user information comprises at least one service user property of…..and the number of times of use of service, as taught by Reynolds.  One of ordinary skill in the art would have recognized the need as demonstrated by Reynolds to gage user satisfaction of users or customer who continually support your business (loyal customers).  [0048] Thus, if the market research question(s) is how best to improve respondents' attitudes (e.g., satisfaction level underlying loyalty), then the prior art attitude research methodologies are believed to be flawed due to the implicit acceptance of the uniform importances assumption as well as the acceptance of the other five erroneous assumptions recited hereinabove. [0172] FIG. 17 shows a table similar to the FIG. 14 which identifies the areas within the museum operations, which if improved, are likely to have the greatest positive affect on museum supporters' views of the museum. [0285] From the answers to the above framing questions, the market research problem is stated as follows: [0286] For purposes of planning and budgeting for the next year, what key marketing elements, programs, and facilities of the resort should be focused upon to improve the satisfaction level of the current membership, thereby minimizing the likelihood of member switching when the new clubs open?
Mohebbi teaches and the first display unit displays the evaluation on the service provider in a state classified for each of the service user property.  Mohebbi teaches, See Figure 2, the concept of displaying an evaluation of a service provider based on user properties such as demographic information, including age and gender. [0052] A user may filter the data used to generate the satisfaction metrics by selecting one or more demographic characteristics using the demographic filter 320. For example, a user may narrow the data set to users of a particular demographic makeup by, e.g., selecting a particular gender and/or age range, such that results presented by the satisfaction metrics correspond to data associated with users of the particular demographic makeup. [0043] The demographically filterable interface 215 presents a plurality of satisfaction metrics as a function of demographic information. In this embodiment, the demographically filterable interface 215 includes three satisfaction metrics that are different types of performance distributions, an overall worth performance distribution 248, an effectiveness performance distribution 250, and a hassle performance distribution 252. Each performance distribution 248, 250, 252 is generally divided into a plurality of levels of satisfaction, and presents results as a function of demographic information.
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified Poornachandran to include and the first display unit displays the evaluation on the service provider in a state classified for each of the service user property, as taught by Mohebbi.  One of ordinary skill in the art would have recognized that a user may find more value in displaying information from individuals of a similar demographic background.  As Mohebbi states [0005] However, general information about a medication, while informative, may not have the same value to a viewing user as actual experiences of users of the medication who have similar demographic backgrounds as the viewing user. Moreover, current online drug reference guides simply present a listing of reviews without ways to filter out reviews from users of dissimilar demographics.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN G WEBSTER whose telephone number is (303)297-4446.  The examiner can normally be reached on Monday-Friday 8:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on (571) 270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN G WEBSTER/Examiner, Art Unit 3628                        

/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                                                                            
September 20, 2021